            Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                       §
BRAZOS LICENSING AND                              §
DEVELOPMENT,                                      §
                                                  §
       Plaintiff,                                 §
                                                  §       CIVIL ACTION NO. 6:20-cv-00893
v.                                                §
                                                  §           JURY TRIAL DEMANDED
HUAWEI TECHNOLOGIES CO., LTD.                     §
AND HUAWEI TECHNOLOGIES USA                       §
INC.,                                             §
                                                  §
       Defendants.                                §


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants Huawei Technologies Co. Ltd. and Huawei Technologies USA Inc. (collectively

“Huawei” or “Defendants”) and alleges:


                                  NATURE OF THE ACTION

       1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                      1
            Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 2 of 17




                                         THE PARTIES

       2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

       3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a Chinese

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business at Bantian, Longgang District, Shenzhen 518129, People’s Republic of China.

       4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

corporation organized and existing under the laws of Texas that maintains an established place of

business at 2391 NE Interstate 410 Loop, San Antonio, Texas 78217. Huawei Technologies USA,

Inc. is authorized to do business in Texas and may be served via its registered agent, CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

       5.       Defendants operate under and identify with the trade name “Huawei.” Each of the

Defendants may be referred to individually as a “Huawei Defendant” and, collectively, Defendants

may be referred to below as “Huawei” or as the “Huawei Defendants.”


                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

                                                    2
               Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 3 of 17




traditional notions of fair play and substantial justice because Huawei has established minimum

contacts with the forum. For example, on information and belief, Huawei Defendants have

committed acts of infringement in this judicial district, by among other things, selling and offering

for sale products that infringe the asserted patent, directly or through intermediaries, as alleged

herein.

          9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391 and

1400(b) because Defendants have committed acts of infringement in this judicial district and have

regular and established places of business in this judicial district and in Texas. As non-limiting

examples, on information and belief, Defendants have sold or offered to sell the Accused Products

in this judicial district and have employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S. Bell Blvd., Cedar Park, TX

78613, 1399 S A W Grimes Blvd., Round Rock, TX 78664, 12335 IH 35, Jarrell, TX 76537, 1050

Rabbit Hill Rd., Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd., Round Rock, TX

78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX 78641, 1950 Crystal

Falls Pkwy., Leander, TX 78641, 1101 N. Industrial Blvd., Round Rock, TX 78681, 506 McNeil

Rd., Round Rock, TX 78681, 3210 Chisholm Trail Rd., Round Rock, TX 78681, 112 Roundville

Ln., Round Rock, TX 78664, 202 Central Dr. W, Georgetown, TX 78628, 3595 E. Hwy. 29,

Georgetown, TX 78626, 1402 W Welch St., Taylor, TX 76574, 3801 Oak Ridge Dr., Round Rock,

TX 78681, 1957 Red Bud Ln. #B, Round Rock, TX 78664, 6603 S Lakewood Dr., Georgetown,

TX 78633, 500 W Front, Hutto, TX 78634.




                                                      3
          Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 4 of 17




                                COUNT ONE - INFRINGEMENT OF
                                   U.S. PATENT NO. 7,933,211

       10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

       11.     On April 26, 2011, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,933,211 (“the ’211 Patent”), entitled “Method and system for providing

prioritized failure announcements.” A true and correct copy of the ’211 Patent is attached as

Exhibit A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ’211 Patent,

including the right to assert all causes of action arising under the ’211 Patent and the right to any

remedies for the infringement of the ’211 Patent.

       13.     Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the United

States, including within this judicial district, products such as, but not limited to, Huawei Cloud

Stack (collectively, the “Accused Products”).

       14.     Huawei Cloud Stack is an on-premise cloud infrastructure for government and

enterprise customers. Huawei Cloud Stack includes FusionSphere Virtualization layer,

FusionSphere OpenStack cloud platform layer, and ManageOne unified management layer.

       15.     With ManageOne, the overview and maintenance administrators can monitor all

the network resources. ManageOne provides alarm monitoring to monitor system resources and

detect and handle faults.




                                                     4
          Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 5 of 17




Source: https://e.huawei.com/us/solutions/cloud-computing/huawei-cloud-stack.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:


                                                5
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 6 of 17




https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000

       16.     The alarms in the ManageOne system are based on various parameters (at least two

priority indicators) such as Alarm Location, Alarm Severity, Alarm Source, and Alarm Type. The

Alarm Location indicates the information that assists in fault locating. An Alarm Severity indicator

provides the severity, importance, and urgency of a fault. Values include “Critical,” “Major,”

“Minor,” and “Warning.” By using these attributes, these alarms can be classified.




                                                    6
Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 7 of 17




                                7
          Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 8 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:


                                           8
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 9 of 17




https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000

       17.    ManageOne features alarm monitoring to detect and fix alarms. In this architecture,

faults/errors (fault condition or failure) are detected at the physical devices or resource pools

(network elements). These network elements then generate the alarms on detecting the fault

condition.




                                                  9
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 10 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.

       18.     Using the alarm attributes, errors can be classified and prioritized based on its

severity and location. As an example, ManageOne provides a Masking Rules feature to mask

unimportant alarms or events. If two masking rules are configured for the same alarm, the rule

with higher priority takes effect (i.e. determining a fault correction priority).




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




                                                      10
        Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 11 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.

       19.    The Accused Product allows an administrator to monitor alarms and view “Top 10

Alarms” and “Top 10 Alarm Sources.” All the alarms occurring at that instant are prioritized, and

the top priority alarms are shown under “Top 10 Alarms.”




                                                  11
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 12 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000

       20.     ManageOne can prioritize alarms after detecting fault conditions. When an alarm

is generated at a network element, the alarm is transmitted to the ManageOne panel/dashboard

(network management function) for the admin to take action (transmit an announcement

notification). This alarm includes both visual and audio notifications indicating said detected fault

condition (or failure) on the ManagOne panel/dashboard and contains details about the alarm.




                                                     12
       Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 13 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.



                                           13
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 14 of 17




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000.




Source:
https://download.huawei.com/edownload/e/download.do?actionFlag=download&nid=EDOC110
0105316&partNo=k001&mid=SUPE_DOC&_t=1593336499000

        21.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’211 Patent is found in the Accused Products.

        22.     Huawei has and continues to directly infringe at least one claim of the ’211 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

        23.     Huawei has received notice and actual or constructive knowledge of the ’211 Patent

since at least the date of service of this Complaint.




                                                        14
         Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 15 of 17




       24.     Since at least the date of service of this Complaint, through its actions, Huawei has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’211 Patent throughout the United States, including within this judicial district, by,

among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

        •       https://e.huawei.com/us/solutions/cloud-computing/huawei-cloud-stack
        •       https://download.huawei.com/edownload/e/download.do?actionFlag=down
                load&nid=EDOC1100105316&partNo=k001&mid=SUPE_DOC&_t=1593
                336499000

       25.     Since at least the date of service of this Complaint, through its actions, Huawei has

contributed to the infringement of the ’211 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’211 Patent. The Accused Products are

especially made or adapted for infringing the ’211 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’211 Patent.

                                         JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Huawei infringes one or more claims of the ’211 Patent literally

               and/or under the doctrine of equivalents;



                                                     15
        Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 16 of 17




      (B)    Enter judgment that Huawei has induced infringement and continues to induce

             infringement of one or more claims of the ’211 Patent;

      (C)    Enter judgment that Huawei has contributed to and continues to contribute to the

             infringement of one or more claims of the ’211 Patent;

      (D)    Award Brazos damages, to be paid by Huawei in an amount adequate to

             compensate Brazos for such damages, together with pre-judgment and post-

             judgment interest for the infringement by Huawei of the ’211 Patent through the

             date such judgment is entered in accordance with 35 U.S.C. §284, and increase such

             award by up to three times the amount found or assessed in accordance with 35

             U.S.C. §284;

      (E)    Declare   this   case   exceptional        pursuant   to   35   U.S.C.   §285;   and

             Award Brazos its costs, disbursements, attorneys’ fees, and such further and

             additional relief as is deemed appropriate by this Court.


Dated: September 29, 2020                  Respectfully submitted,

                                           /s/ James L. Etheridge
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com



                                                   16
Case 6:20-cv-00893-ADA Document 1 Filed 09/29/20 Page 17 of 17




                            Travis@EtheridgeLaw.com
                            Brett@EtheridgeLaw.com
                            JeffH@EtheridgeLaw.com

                            COUNSEL FOR PLAINTIFF




                                 17
